Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     STARBUCKS CORPORATION
     a/k/a STARBUCKS COFFEE COMPANY,

                   Defendant.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Starbucks Corporation a/k/a Starbucks Coffee Company

     (“Defendant” or “Starbucks Corporation”) doing business as Starbucks for injunctive relief

     pursuant to 42 U.S.C. §§12181-12189 of the Americans with Disabilities Act (“ADA”) and

     28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

           3.       Defendant Starbucks Corporation is a foreign corporation which is

     authorized to conduct, and is conducting, business within the jurisdiction of this court.



                                                       1
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 7




           4.       The Defendant maintains a physical presence within this district by virtue of

     the fact that many Starbucks coffeehouses which it operates are located within this district

     and are open to the public.

                                              PARTIES

            5.      Plaintiff Jesus Gonzalez is a resident of the state of Florida and suffers from

     what constitutes a “qualified disability” under the ADA as he is disabled with neuropathy

     and nerve damage due to radiation and utilizes a wheelchair for mobility. Plaintiff’s

     disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R. §36.105(b)(2) and

     28 C.F.R. §36.105(2)(iii)(D).

            6.      Defendant Starbucks Corporation is a multinational chain of coffeehouses

     and roasteries which are open to the general public under the brand name “Starbucks.”

                                               FACTS

            7.      Because each of Defendant’s Starbucks coffeehouses serve food and drink

     and are open to the public, each is defined is a "place of Public Accommodation" pursuant

     to 42 U.S.C. §12181(7)(B) because each is “[A] restaurant, bar, or other establishment

     serving food or drink.”

            8.      As the operator of a chain of coffeehouses open to the public, Defendant is

     defined as a “Public Accommodation" within meaning of Title III because it is a private

     entity which owns and operates establishments serving food and drinks; 42 U.S.C.

     §12182, §12181(7)(B); 28 C.F.R. §36.104.

            9.      At all times material hereto, Defendant has been operating the Starbucks

     coffeehouse located at 7708 North Kendall Drive, Miami Florida 33156 which is the subject




                                                   2
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 7




     of this action. This Starbucks location is referenced throughout as “N Kendall Drive

     Starbucks,” “coffeehouse,” or “place of public accommodation.”

             10.     Due to the close proximity of Defendant’s N Kendall Drive Starbucks

     coffeehouse to Plaintiff’s physical therapy health service provider, on September 25, 2020

     Plaintiff personally visited the N Kendall Drive Starbucks in order to purchase a snack and a

     latte coffee drink and dine inside at the tables located therein.

             11.     Plaintiff purchased his snack and latte, however he left without being able to

     dine in the facilities as he was unable to sit at the tables provided for the general public

     because the seating tables did not designate wide enough areas to accommodate his

     wheelchair. Feeling excluded, humiliated and dejected, Plaintiff left the dining area to eat

     his snack and late in his car.

             12.     Plaintiff has been denied access to indoor seating and as such was been

     denied full and equal access to, and full and equal enjoyment of Defendant’s coffeehouse

     facilities.

            13.      As the owner and operator of a well-established chain of coffeehouses,

     Defendant is well aware of the necessity of its compliance with ADA requirements to

     provide equal access to individuals with disabilities.

            14.      Despite this knowledge, Defendant has failed and refused to follow the

     guidelines and requirements for the provision of equal access to individuals with disabilities

     in accordance with the ADA at its N Kendall Drive Starbucks location. Therefore, the

     failure of Defendant to reasonably accommodate Plaintiff and his wheelchair is willful,

     malicious, and oppressive and in compete disregard for the rights of the Plaintiff and in

     violation of 28 C.F.R. §36.302(c).




                                                       3
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 7




            15.     This discrimination resulted in Defendant denying Plaintiff full and equal

     access to, and full and equal enjoyment of, Defendant’s N Kendall Drive Starbucks

     coffeehouse, which is the subject of this lawsuit.

            16.     As a result of Defendant’s discrimination, Plaintiff has suffered loss of

     dignity, mental anguish, and other tangible injuries and has suffered an injury-in-fact.

            17.     Plaintiff continues to desire to patronize the N Kendall Drive Starbucks

     coffeehouse location, but continues to be injured in that he continues to be discriminated

     against due to the barriers to access caused by the lack of handicapped seating in the

     configuration of the indoor dining facilities which is in violation of the ADA.

            18.     Any and all requisite notice has been provided.

            19.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                     COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            20.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since almost 30 years have passed since enactment of the ADA, public accommodations

     and places of public accommodation have had adequate time for compliance.

            21.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in



                                                    4
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 7




                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            22.     Prior to the filing of this lawsuit, Plaintiff personally visited Defendant’s N

     Kendall Drive Starbucks coffeehouse with the intention of patronizing that coffeehouse, but

     because Plaintiff perambulates with the assistance of a wheelchair, Plaintiff was denied full

     and equal access to the N Kendall Drive Starbucks because the indoor seating was

     inaccessible to him. As such, Plaintiff has been denied adequate accommodation by virtue

     of being unable to eat at an accessible table and therefore has suffered an injury in fact.

            23.     Defendant has discriminated (and continues to discriminate) against Plaintiff

     by denying full and equal access to, and full and equal enjoyment of, goods, services,

     facilities, privileges, advantages and/or accommodations at its coffeehouse, in derogation of

     42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to

     remove access barriers pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is

     readily achievable.

            24.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal access to, and the benefits of, all the accommodations and services offered at

     Defendant’s coffeehouse.

            25.     Defendant is governed by the ADA and must be in compliance therewith.

     However Defendant has discriminated against disabled patrons in derogation of 28 C.F.R.

     Part 36.

            26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with



                                                    5
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 7




     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            27.      The N Kendall Drive Starbucks coffeehouse operated by Defendant is in

     violation of 42 U.S.C. §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and

     Defendant is discriminating against the Plaintiff as a result of inter alia, specific violations

     in that the indoor dining area is inaccessible for disabled individuals who use wheelchairs in

     violation of 28 C.F.R. Part 36 Section 5.4 and 28 C.F.R. Part 36 Section 4.32.4 which

     require that all dining areas be accessible.

            28.      More access barrier violations may be present, which will be determined and

     proven through the discovery process.

            29.      Pursuant to the ADA, 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the

     Defendant is required to insure that its coffeehouses are accessible to persons with

     disabilities since January 28, 1992. Defendant has failed to comply with this mandate.

            30.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     the Plaintiff injunctive relief; including an order to alter the dining area provided therein

     such that they are readily accessible to, and useable by, individuals with disabilities to the

     extent required by the ADA.

            WHEREFORE Plaintiff Jesus Gonzalez hereby demands judgment against

     Defendant Starbucks Corporation a/k/a Starbucks Coffee Company and requests the

     following relief:

                a)       The Court declare that Defendant has violated the ADA;




                                                    6
Case 1:20-cv-24399-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 7




              b)       The Court enter an Order directing Defendant to evaluate and neutralize

              their policies, practices and procedures toward persons with disabilities,

              c)       The Court enter an Order requiring Defendant to alter its N Kendall

              Drive Starbucks coffeehouse facilities such that it becomes accessible to and

              usable by individuals with disabilities to the full extent required by the Title III of

              the ADA;

              d)       The Court award reasonable costs and attorney’s fees; and

              e)       The Court award any and all other relief that may be necessary and

              appropriate.

     Dated: October 26, 2020.

                                                  Respectfully submitted,

                                                  /s/ J. Courtney Cunningham
                                                  J. Courtney Cunningham, Esq.
                                                  J. COURTNEY CUNNINGHAM, PLLC
                                                  FBN: 628166
                                                  8950 SW 74th Court, Suite 2201
                                                  Miami, Florida 33156
                                                  Telephone: 305-351-2014
                                                  Email: cc@cunninghampllc.com
                                                  Counsel for Plaintiff




                                                   7
